MEMORANDUM OPINION

                                            No. 04-08-00348-CR

                          IN RE Ovidio GARCIA, Jr. And Juan G. Hinojosa

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and filed: June 11, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 21, 2008, relators filed a petition for writ of mandamus asking this court to order

respondent to set an appearance day for defendant Antonio Trevino to appear and answer relators’

third amended petition for declaratory judgment and request for disclosure. This court has

determined that relators are not entitled to mandamus relief. Therefore, the petition is DENIED.

TEX . R. APP . P. 52.8(a).

                                                             PER CURIAM

Do not publish


           1
          This proceeding arises out of Cause No. DC-02-268 (B), styled Ovidio Garcia, Jr. and Juan G. Hinojosa v.
Heriberto Silva and Antonia Trevino, filed in the 229th Judicial District Court, Starr County, Texas.